924 F.2d 1058
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Earl MORAN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-5940.
United States Court of Appeals, Sixth Circuit.
Feb. 4, 1991.

Before RALPH B. GUY, Jr. and BOGGS, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Earl Moran, a pro se Kentucky prisoner, appeals the denial of his motion filed pursuant to 28 U.S.C. Sec. 2255.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  FED.R.APP.P. 34(a).


2
Moran pleaded guilty to count one of a 33-count indictment.  Count one charged a wide-ranging pattern of racketeering activities, including distribution of cocaine, possession with intent to distribute cocaine and other controlled substances, using facilities in interstate commerce to aid illegal gambling businesses, and operating such businesses.  The district court sentenced Moran to eight years imprisonment and fined him $10,000.


3
Moran subsequently filed a motion pursuant to 28 U.S.C. Sec. 2255, alleging that the district court failed to comply with the provisions of FED.R.CRIM.P. 32(c)(3)(D).  The district court denied Moran's motion.  Moran has filed a timely appeal.


4
Upon review, we affirm the district court's judgment.  Mere technical violation sof the Federal Rules of Criminal Procedure do not warrant relief under 28 U.S.C. Sec. 2255.    United States v. Timmreck, 441 U.S. 780, 783-84 (1979).  While Moran contends that the amount of cocaine listed in the presentence report is inaccurate, he has failed to establish that the challenged information is false or unreliable or that the district court made the disputed information the basis for his sentence.    United States v. Fry, 831 F.2d 664, 668 (6th Cir.1987).


5
Accordingly, we affirm the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.